Citation Nr: 1738640	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a mental condition (claimed as trouble sleeping, anxiety, and depression).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to July 2010.  

The issue of entitlement to service connection for a mental condition (claimed as trouble sleeping, anxiety, and depression) is on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A September 2013 VA Statement of the Case denied the above-mentioned mental disability claim and continued a 20 percent disability rating for the Veteran's low back disability (claimed as lumbar spondylosis and disc disease).  In October 2013, the Veteran filed a VA Form 9, which clearly stated that the Veteran wanted to continue the appeal for his mental condition; however, the Veteran did not include any reference to the lumbar spondylosis and disc disease/low back disability rating on this form.  See VBMS, 10/04/2013, VA 9 Appeal to Board of Appeals at 1 (checking box 9b to limit his appeal).  Therefore, the Veteran did not intend to appeal the increased rating claim for his low back disability.  In March 2017, the Veteran's representative submitted an appellate brief that included as an issue the Veteran's low back disability rating.  However, because the VA Form 9 limited the appeal; the low back disability issue was not certified for appellate consideration, and it is not properly before the Board at this time.

The mental condition (claimed as trouble sleeping, anxiety, and depression) appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on appeal.

The Veteran's November 2004 entrance medical examination and entrance report of medical history deny any psychological problems including depression.
The Veteran's claims file documents show that in March 2006, the Veteran visited the emergency room of a naval hospital with complaints of depression and possible anxiety for approximately one month.  See VBMS, 08/27/2010, STR-Medical, pt. 2 at 1; VBMS, 08/27/2010, STR-Medical, pt. 1 at 110-12.

The Veteran's December 2008 periodic medical examination report reflects the Veteran had adjustment disorder with depressed mood.  This examiner reported that in March 2006, the Veteran was followed by a psychologist, diagnosed with unspecified adjustment reaction, and had final visit regarding this issue in April 2006, the symptoms had resolved.  See VBMS, 08/27/2010, STR-Medical, pt. 2 at 38.  Documentation of a March 2006 emergency room visit and subsequent mental treatment records with the psychologist has not been associated with the Veteran's claims file.  See VBA Adjudication Manual M21-1, III.iii.2.A.1.c. (defining clinical records to include inpatient clinical records or mental health treatment); see also M21-1, III.iii.2.B.4 (discussing procedures for obtaining clinical records).

A December 2010 VA examiner did not diagnose the Veteran with any mental conditions, opining that there was no evidence of a psychotic disorder.  See VBMS, 03/28/2011, VA Examination, General Medical at 15.  

Post-service treatment records show a diagnosis of depression not otherwise specified (NOS) and anxiety disorder NOS from at least July 2012.  See VBMS, Legacy Content Management Documents, 09/09/2013 at 17.  In December 2014, a depression screening administered by VA assessed the Veteran was positive for depression and that his scores suggested severe depression.  See VBMS, Legacy Content Management Documents, 04/02/2016 at 7 (bottom document from 04/02/2016, when documents are put in chronological order from newest to oldest).

Because the Veteran received diagnoses of depression and anxiety subsequent to the December 2010 examiner's determination that he did not possess any mental disorders, the Board finds that a new VA examination should be administered to determine if these conditions were incurred in service or related to the in-service treatment, as noted above.

Furthermore, as mentioned above, service treatment documents related to the Veteran's in-service depression and anxiety appear to be missing from the claims file.  These records may be found useful in determining whether the Veteran's current diagnoses of depression and anxiety were incurred in-service.  Therefore, AOJ should attempt to obtain any records that are relevant to the Veteran's appeal and associate them with the claims file and schedule him for a new mental health examination.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1. Make additional requests to the appropriate records repositories, to include locations such as the National Personnel Records Center and the Department of the Army (as needed), for the Veteran's service treatment records.  Additionally, request through appropriate channels any in-service clinical (mental health)/ hospitalization records from March 2006, as these are often filed separately from the service treatment records.  Document requests and responses in the claims folder.  

Request that the Veteran identify the dates and locations of any in-service mental health treatment to include any in-patient hospital treatment.

2. After completing #1 and associating any records with the claims file, schedule the Veteran for a mental health examination. 

The examiner should review the entire claims file, including the following documents:  1) VBMS, 08/27/2010, STR-Medical, pt. 2 at 1; 38; 2) VBMS, 08/27/2010, STR-Medical, pt. 1 at 112.


The examiner should address the following:

Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the July 2012 claim for service connection for a mental health disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

For each presently diagnosed mental disability identified by the examiner, provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


